Citation Nr: 0726170	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In December 2004, the veteran testified before a Hearing 
Officer at the Indianapolis RO.  A transcript of this hearing 
is of record.  

The issues of entitlement to service connection for 
hypertension and coronary artery disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In November 2004, prior to the promulgation of a decision in 
the appeal, the veteran notified the Board that he wished to 
withdraw his appeal of the initial assignment of a 10 percent 
rating for a right knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal regarding 
entitlement to an initial rating in excess of 10 percent for 
a right knee disability have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn his appeal as 
to the claim of entitlement to an increased rating for a 
right knee disability.  Hence, there remains no allegation of 
error of fact or law for appellate consideration regarding 
this claim.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to this claim, and it is 
dismissed.


ORDER

The appeal regarding the appellant's claim of entitlement to 
an initial rating in excess of 10 percent for a right knee 
disability is dismissed.


REMAND

Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

According to the February 2003 VA examination report, the 
veteran's hypertension is "related to but not secondary to" 
his PTSD.  The veteran's coronary artery disease was 
diagnosed as "related to" his hypertension, but not 
"secondary to" his PTSD.  The examiner also diagnosed 
angina pectoris and found it to be "related to" coronary 
artery disease but not "secondary to" PTSD.  

It is unclear whether the phrase "related to but not 
secondary to" is meant to distinguish between fleeting 
symptoms or flare-ups of a disability versus the severity of 
underlying disability itself, or whether it is distinguishing 
between an increase in severity of a pre-existing disability 
versus the original incurrence of the disability itself.  
This ambiguity makes it difficult to determine whether the 
veteran's hypertension and coronary artery disease have been 
aggravated by his PTSD.  Therefore, the Board finds it 
necessary to remand these claims for clarification. 

Furthermore, the examination report does not clearly state 
whether the veteran's hypertension and coronary artery 
disease were aggravated by his PTSD, specifically.  Instead, 
the report states that "the existence of longstanding 
psychological stressors like PTSD may be one of many factors 
in the development of hypertension and coronary artery 
disease."  The wording of this statement suggests more of a 
general principle that may be applied to patients with 
hypertension or coronary artery disease rather than an 
opinion on the veteran's particular situation.     

The examination report further notes that "[i]t is certainly 
apparent from his response to interventional treatment for 
PTSD that his cardiac symptoms were aggravated."  However, 
it does not specify whether the term "cardiac symptoms" 
refers to either, or both, of the disabilities that are at 
issue in this case, or whether it refers to the angina 
pectoris, which is not at issue in this claim.    

The examiner also opined "that a relationship does exist 
between long-term stressors like PTSD among other risk 
factors in the aggravation of hypertension and coronary 
artery disease leading to recurrent anginal symptoms in this 
patient."  While this statement clearly addresses the 
veteran's claims, the relationship it discusses is between 
the veteran's hypertension and coronary artery disease and 
"long-term stressors like PTSD among other risk factors."  
It does not draw a connection between the veteran's PTSD, 
specifically, and his hypertension and coronary artery 
disease.

While each of the preceding statements may suggest a nexus 
between the veteran's PTSD and his hypertension and coronary 
artery disease, such a connection was not expressly made by 
the examiner.  Therefore, a remand is warranted in order to 
solicit a clear VA opinion on whether the veteran's 
hypertension and coronary artery disease have been aggravated 
by his PTSD.  The requested VA opinion should also discuss 
whether service connection for the veteran's hypertension or 
coronary artery disease may be granted on a direct basis.

On remand, the RO should also take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrangements should then be made for 
the veteran's claims file to be reviewed 
by the VA examiner who conducted the 
February 2003 heart examination.  The 
examiner is specifically requested to 
review the entire claims file for the 
purpose of clarifying the use of the terms 
"secondary to" and "related to" in the 
February 2003 examination report.  Review 
of the claims file should be noted in the 
examiner's opinion.  

If the same examiner is not available, the 
veteran should be scheduled for an 
examination with an examiner who is 
qualified to determine the nature and 
etiology of the veteran's hypertension and 
coronary artery disease.  The claims 
folder should be made available to the 
examiner for review before any 
examination; the examiner must indicate 
that the claims folder was reviewed.  All 
tests and studies deemed necessary should 
be accomplished and clinical findings 
should be reported in detail.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that any current hypertension or coronary 
artery disease had its onset during active 
service or is related to any in-service 
disease or injury.  The examiner must also 
state whether it is at least as likely as 
not that any such disability developed 
secondary to, or is aggravated by, the 
veteran's service-connected post-traumatic 
stress disorder.  

The examiner should keep in mind that, 
where a service-connected disability 
aggravates a nonservice-connected 
condition, a veteran may be compensated 
for the degree of disability (but only 
that degree) over and above the degree of 
disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  By aggravation, the 
Board means a permanent increase in the 
overall severity of the disability beyond 
its natural progression.  Temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
sufficient evidence of aggravation unless 
the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


